This is an action for damages on account of injuries sustained by the plaintiff through the alleged negligence and recklessness of the defendant in the operation of its train of cars. The complaint alleges that while the plaintiff was in the discharge of his duties as road master in assisting to load the debris which had been caused by a wreck, on flat cars, and while standing on a flat car, without any warning whatever, the defendant, its agents, servants and employees, pushed its engine and cars violently, negligently and recklessly against the car whereon the plaintiff was standing, and violently jerked or knocked the said car, and threw the plaintiff to the ground, inflicting upon him serious injuries.
At the close of plaintiff's testimony, the defendant made a motion for a nonsuit, which was granted, on the ground that the injuries were caused by the act of a fellow-servant. The appeal is from the order of nonsuit.
If the testimony was susceptible of more than one inference as to the relation in which the plaintiff stood to the person inflicting the injuries, then this question should have been submitted to the jury. In Wilson v. Ry. Co., 51 S.C. 79,28 S.E., 91, the Court uses this language: "The second question raised by the exception is: Was there error on the part of the presiding Judge in not submitting to the jury the question whether the plaintiff and the employees of the defendant, through whose negligence the injury to the plaintiff is alleged to have been sustained, were fellow-servants? Whether an engineer, brakeman or switchman is, when exercising his ordinary duties, a fellow-servant with the carcleaner, is a question of law. But whether, in a particular case, either of them was engaged in performing certain acts, which the law requires of the master, and which would prevent them from being fellow-servants, is a question of fact, to be determined by the jury. The question as to who are fellow-servants is a mixed question of law and fact. It is for the Court to define the relation of fellow-servants, but it *Page 99 
is for the jury to determine whether the employees in a particular case come within the definition."
Section 15, art. IX., of the Constitution, contains the following provisions: "Every employee of any railroad corporation shall have the same rights and remedies for any personal injury suffered by him from the acts or omissions of said corporation, or its employees, as are allowed by law to persons not employees, when the injury results from the negligence of a superior agent or officer, or of a person having a right to control or direct the services of a party injured, and also when the injury results from the negligence of a fellow-servant engaged in another department of labor from that of the party injured, or of a fellow-servant on another train of cars, or one engaged about a different piece of work."
In order to determine whether the undisputed testimony showed that the plaintiff was a fellow-servant with those operating the train of cars that caused the injury, it will be necessary to review the testimony relating to this question.
The plaintiff testified as follows: "Q. What is the duty of a road master? A. To look after the general repair of the track, bridges, trestles, culverts, everything in the roadway department. Q. Ditches? A. Ditches; and distributing material, making requisitions for different kinds of material. Q. Looking after the physical part of the road? A. Looking after the road to see that material was distributed, and to keep a general supervision over the track and bridge force. Q. From whom do you get your orders? A. Engineer of roadway. Q. Who was he at the time? A. Mr. A.H. Porter. Q. He was engineer of what? A. Roadway. Q. He was your next superior officer? A. Yes, sir. Q. What position does Mr. Reese occupy? A. He was conductor of the work train, and while at Greenwood we talked the matter over together as to the best way to get this work done and get him away from there so he could get to Augusta, and we agreed to divide up the force. He was to take a portion of it, as many as he needed, and put that coal car on the track. *Page 100 
He had the trucks to lower on the wrecking car or flat car, I don't remember which now, and I was to take another portion of the force and finish loading this scrap iron next, lying scattered around from these burnt cars. Q. From whom did Mr. Reese get his orders; whose jurisdiction was he under? A. Mr. Reese got his orders in regard to moving trains from the train master. Q. What was Mr. Reese's business? A. So far as moving trains was concerned? Q. I mean generally what his business was? A. He carried out the instructions of his superior officer. Q. What position did he hold? A. Work train conductor. Q. Where did that work train work? A. It worked all over the whole system of the C. 
W.C.Q. How much jurisdiction did you have? A. I had 112 miles. Q. That all of the system? A. No, sir; there is 345 miles of the system. Q. You mean other sections besides yours? A. There are three divisions, and I had the third division. Q. Mr. Reese got his instructions from the train master? A. Yes, sir, the train master. Q. His business was to operate the train? A. Yes, sir; he was in full charge of the train. Q. You have anything to do with the train? A. Not a thing. Q. Nothing to do with moving the train? A. No, sir. Q. At any time did you have anything to do with the moving of that train? A. No, sir. Q. Your duty was to look after the physical part of the road? A. Yes, sir. Q. Were you familiar with rule 824, which reads as follows: `You will attend in person all accidents on your division, with ample force necessary to clear the track,' etc.? A. Yes, sir. Q. That was one of your rules? A. Yes, sir. Q. Do you know whether this was one of the rules with reference to work trains? `Conductors and engineers of work trains will receive instructions from the road master in regard to work to be done by their train?' A. Yes, sir. Q. After he (Porter) left, you were in charge? A. Yes, sir; I was in charge of the work, the direction of the work. Q. Didn't your charge of the direction of that work cover the general direction of all the instructions in reference to that *Page 101 
work, including the work train? A. I had nothing to do with the moving of the train whatever. Q. Who had anything to do with the movement of the train? A. The conductor and engineer. Q. Who did the conductor report to? A. He reported, so far as the work went, to me, and so far as the movement of the train, all the train orders he got from the train master. Q. You mean this, do you not, that when you want to go to a spot from Laurens or from Greenwood, or from any other distant point, he moves the train under a train dispatcher's order, but around the work was he not under your supervision or directions? A. About the movement of the train, he made his own signals, and whenever he wanted the train moved, it was his duty to signal the engineer; that was the conductor's duty to make his train go back and forward. Q. How did Mr. Reese get his instructions about moving that train? A. From the train master. Q. How, by mail? A. A train dispatch, a telegraph order, got them several times each day. As the work progressed, he may want to move back and forth over the road, and one order will not cover a day's work. Q. He was under the train dispatcher, you say? A. The train master, when he comes in to lie up at night, the rules require that he report that his train is clear of the main line on a side track, and will move to-morrow between such and such a point — say, for instance, between Laurens and Ora. Then next morning, when he reports for the work, the train master will wire him that engine so and so will work as an extra between Laurens and Ora. Q. You had nothing to do with that? A. Not a thing in the world. He was required to sign that order and transfer it back by wire to the train master."
It will thus be seen that the facts were in dispute as to whether the plaintiff was a fellow-servant with those in charge of the train of cars. There is testimony tending to show that the plaintiff and the conductor of the train received their instructions from different superior officers — the plaintiff working under the direction and control of the engineer of roadway, and the conductor receiving his orders from *Page 102 
the train master. This testimony tended to show that they were engaged in different departments of labor.
His Honor, the presiding Judge, therefore, erred in granting the nonsuit.